COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Nazmudin Keshwani, M.D., Elite Doc Family Medicine,
                         P.L.L.C., and Elite Doc Health & Beauty P.L.L.C.

Appellate case number:   01-16-00286-CV

Trial court case number: 2016-21963

Trial court:             334th District Court of Harris County


        Relators, Nazmudin Keshwani, M.D., Elite Doc Family Medicine, P.L.L.C., and Elite
Doc Health & Beauty P.L.L.C., have filed a petition for writ of mandamus challenging the trial
court’s April 7, 2016 Temporary Restraining Order and Order Setting Hearing for Temporary
Injunction. Relators have also filed a motion for emergency stay, seeking a stay of the April 7,
2016 order.
       We order real parties in interest, Med-Cure Anti-Aging & Skin Care, P.A. and Med-Cure
Primary Care Physicians, P.A., to file a response to the relator’s motion for emergency stay
before 5 p.m. Monday, April 11, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 8, 2016